Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim*** have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2020/0183213) in view of Park et al. (US 2016/0266456).
Regarding claim 1, Wu (figures 1-3) discloses an array substrate, comprising: 
an underlay substrate (10); 
a blocking wall (75 and 77) disposed in a sealing area on the underlay substrate; and 
an alignment film (30) disposed in a display area on the underlay substrate, wherein the blocking wall is located in the sealing area at inner side of a sealant bonding portion, 
the blocking wall is configured to prevent the alignment film in the display area from diffusing to the sealant bonding portion (see at least paragraph 0036); 
the blocking wall comprises a first blocking wall and a second blocking wall  (75 and 77), the first blocking wall comprises a plurality of first blocking members arranged spaced away, the second blocking wall is located between the first blocking wall and the sealant bonding portion, the second blocking wall comprises a plurality of second blocking members arranged spaced away; 
the first blocking wall is configured to block the alignment film in at least a first flow direction, and the second blocking wall is configured to block the alignment film in at least a second flow direction (see at least paragraph 0036),
wherein in a sectional view, the conductive light-blocking portion protrudes from the common electrode formed in a flat manner toward the counter substrate.  
The limitations "the blocking wall is configured to prevent the alignment film in the display area from diffusing to the sealant bonding portion" and "the first blocking wall is configured to block the alignment film in at least a first flow direction, and the second blocking wall is configured to block the alignment film in at least a second flow direction" are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The prior art display is capable of being able to block the alignment film in different flow directions.

Wu discloses the limitations as shown in the rejection of claim 1 above.  However, Wu is silent regarding a position of the common electrode, in a direction where the array substrate and the counter substrate face each other, is constant in a region where the plurality of pixel electrodes and the conductive light-blocking portion are provided.  Park et al. (figure 3) teaches a position of the common electrode (portion of the common electrode 130 overlaps the pixel electrode 144a and the black matrix 315), in a direction where the array substrate and the counter substrate face each other, is constant in a region where the plurality of pixel electrodes and the conductive light-blocking portion are provided.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the common electrode metal layer as taught by Park et al. in order to achieve a display device can be sealed with a low-melting-point glass in which a crack is not easily generated.
Regarding claim 2, Wu (figures 1-3) discloses wherein the first blocking member and the second blocking member are both baffles with a sheet-like structure, and blocking surfaces of the baffles are configured to block in at least the first flow direction and at least the second flow direction.  
Regarding claim 3, Wu (figures 1-3) discloses wherein the blocking surfaces of the baffles as the first blocking members are parallel to a coating direction of the alignment film, and the blocking surfaces of the baffles as the second blocking members are perpendicular to the coating direction of the alignment film; and wherein the coating direction of the alignment film is from the display area to the sealing area (75; in width and length directions of the alignment film).  
Regarding claim 10, Wu (figures 1-3) discloses a display device, comprising an array substrate according to claim 1.  
Regarding claim 11, Wu (figures 1-3) discloses wherein the first blocking member and the second blocking member are both baffles with a sheet-like structure, and blocking surfaces of the baffles are configured to block in at least the first flow direction and at least the second flow direction.  
Regarding claim 12, Wu (figures 1-3) discloses wherein the blocking surfaces of the baffles as the first blocking members are parallel to a coating direction of the alignment film, and the blocking surfaces of the baffles as the second blocking members are perpendicular to the coating direction of the alignment film; and wherein the coating direction of the alignment film is from the display area to the sealing area (75; in width and length directions of the alignment film).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Park et al.; further in view of Nishido (US 2014/0027743).
Regarding claim 8, Wu as modified by Park et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Wu as modified by Park et al. is silent regarding a common electrode metal.  Nishido (figures 4B and 8) teaches wherein a common electrode metal (107) is formed on the underlay substrate; a gate insulating layer (108) is formed on the common electrode metal; a passivation layer (114, 116) is formed on the gate insulating layer; an area of the common electrode metal corresponding to the passivation layer is a common electrode metal area; the blocking wall (113) is disposed on the common electrode metal area; and the sealing area comprises the common electrode metal area.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the common electrode metal layer as taught by Nishido in order to achieve a display device can be sealed with a low-melting-point glass in which a crack is not easily generated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871